EXHIBIT 10.2




DECKERS OUTDOOR CORPORATION
2015 STOCK INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, capitalized terms shall have the defined
meaning set forth in the Deckers Outdoor Corporation 2015 Stock Incentive Plan.
1.NOTICE OF STOCK UNIT GRANT
You have been granted Restricted Stock Units (“Stock Units”), subject to the
terms and conditions of the Plan and this Stock Unit Award Agreement (this
“Agreement”), as follows:
Name of Participant (“Awardee”):
___________________________________
Total Number of Stock Units Granted:
___________________________________
Date of Grant:
___________________________________
Vesting Schedule:
August 15, 2018 33.33%
August 15, 2019 33.33%
August 15, 2020 33.34%
Performance Period:
Fiscal Year Ending March 31, 2018 (the “Performance Period”)
Performance Criteria:
The percentage of unvested Stock Units that may vest will be based on the value
of 2018 EPS for the Performance Period as set forth in Exhibit A attached hereto
(the “Performance Criteria”).



2.    AGREEMENT
2.1    Grant of Stock Units. Pursuant to the terms and conditions set forth in
this Agreement (including Section 1 above) and the Plan, the Committee
(“Administrator”) hereby grants to the Awardee named in Section 1, on the Date
of Grant set forth in Section 1, the number of Stock Units set forth in
Section 1.
2.2    Purchase of Stock Units. No payment of cash is required for the Stock
Units.
2.3    Vesting/Delivery of Shares. The Award shall vest on the date or dates
specified in the Vesting Schedule (“Vesting Date” or “Vesting Dates”) with
respect to the number of Earned Stock Units (as defined below) specified for
such Vesting Date (i) if, and to the extent, that the Administrator determines
that at least the Threshold Performance Criteria has been attained, which
determination shall be made no later than June 15 of the year subsequent to the
fiscal year to which the Threshold Performance Criteria relates, as set forth in
Section 1 above and Exhibit A attached hereto, and (ii) if the Awardee has
remained in Continuous Service from the Date of Grant to the









--------------------------------------------------------------------------------




applicable Vesting Date. The “Earned Stock Units” shall mean the number of Stock
Units earned pursuant to this Agreement based upon the achievement by the
Company of the Performance Criteria as set forth in Exhibit A. Within ten (10)
business days following the date on which the Award vests in a Stock Unit as set
forth herein, the Company shall deliver to the Awardee one Share for each Stock
Unit in which the Award becomes vested and such Stock Unit shall terminate.
For purposes of this Agreement, the term “Continuous Service” means (i)
Awardee’s employment by either the Company or any parent or subsidiary
corporation of the Company, or by a corporation or a parent or subsidiary of a
corporation assuming this Agreement or issuing New Incentives, as defined in
Section 2.5 below, which is uninterrupted except for vacations, illness (except
for permanent disability, as defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)), or leaves of absence which are approved
in writing by the Company or any of such other employer corporations, if
applicable, or (ii) so long as Awardee is engaged as a Consultant or providing
Service.
2.4    Effect of Termination of Continuous Service before August 15, 2020. If
Awardee’s termination of Continuous Service occurs before August 15, 2020, all
Stock Units that have not vested as of such date of termination shall
automatically expire.
2.5    Vesting Upon Corporate Transaction.
(a)    (i) In the event of a Corporate Transaction that is consummated prior to
the end of the Performance Period, notwithstanding Section 2.3 above, if Awardee
holds unvested Stock Units at the time a Corporate Transaction occurs, and the
acquiring or successor entity (or parent thereof) does not agree to provide for
the continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation (“New Incentives”), if, and to the extent, that the Administrator
determines (as of the date of the Corporate Transaction) that at least the
Threshold Performance Criteria is likely to be attained by the end of the
Performance Period determined by reference to Section 1 above and Exhibit A
attached hereto, then all of the unvested Stock Units shall become immediately
and unconditionally vested, and the restrictions with respect to all of the
unvested Stock Units shall lapse, effective immediately prior to the
consummation of such Corporate Transaction.
(i)    Notwithstanding subsection 2.5(a)(i) above, if the acquiring or successor
entity (or parent thereof) provides for the continuance or assumption of this
Agreement or the substitution for this Agreement of a new agreement of
comparable value covering New Incentives, then vesting of the unvested Stock
Units shall not accelerate in connection with such Corporate Transaction to the
extent this Agreement is continued, assumed or substituted for New Incentives;
provided, however, if there is a termination of Service of Awardee without Cause
or pursuant to a Constructive Termination (as defined below) within 12 months
following such Corporate Transaction, all unvested Stock Units or New Incentives
shall vest effective upon such termination regardless of the Performance
Criteria.
(b)    (i) In the event of a Corporate Transaction that is consummated after the
end of the Performance Period, notwithstanding Section 2.3 above, if the


– 2 –





--------------------------------------------------------------------------------




Awardee holds unvested Stock Units at the time a Corporate Transaction occurs,
and the acquiring or successor entity (or parent thereof) does not agree to
provide for the continuance or assumption of this Agreement or the substitution
for this Agreement of a new agreement of comparable value covering shares of a
successor corporation (“New Incentives”), then all of the Earned Stock Units
shall become immediately and unconditionally vested, and the restrictions with
respect to all of the Earned Stock Units shall lapse, effective immediately
prior to the consummation of such Corporate Transaction.
(i)    Notwithstanding subsection 2.5(a) above, if the acquiring or successor
entity (or parent thereof) provides for the continuance or assumption of this
Agreement or the substitution for this Agreement of a new agreement of
comparable value covering New Incentives, then vesting of the unvested Stock
Units shall not accelerate in connection with such Corporate Transaction to the
extent this Agreement is continued, assumed or substituted for New Incentives;
provided, however, if there is a termination of Service of Awardee without Cause
or pursuant to a Constructive Termination (as defined below) within twelve (12)
months following such Corporate Transaction, all Earned Stock Units or New
Incentives shall vest effective upon such termination.
(c)    For purposes of this Agreement, the following terms shall have the
meanings set forth below:
(i)    “Cause” means the termination by the Company of Awardee’s Service for any
of the following reasons: (a) the continued, unreasonable refusal or omission by
the Awardee to perform any material duties required of him or her by the Company
if such duties are consistent with duties customary for the position held with
the Company; (b) any material act or omission by the Awardee involving
malfeasance or gross negligence in the performance of the Awardee’s duties to,
or material deviation from, any of the policies or directives of, the Company;
(c) conduct on the part of the Awardee which constitutes the breach of any
statutory or common law duty of loyalty to the Company; including the
unauthorized disclosure of material confidential information or trade secrets of
the Company; or (d) any illegal act by the Awardee which materially and
adversely affects the business of the Company or any felony committed by the
Awardee, as evidenced by conviction thereof, provided that the Company may
suspend the Awardee with pay while any allegation of such illegal or felonious
act is investigated. In the event that the Awardee is a party to an employment
agreement or other similar agreement with the Company or any Affiliate that
defines a termination on account of “Cause” (or a term having similar meaning),
such definition shall apply as the definition of a termination on account of
“Cause” for purposes hereof, but only to the extent that such definition
provides the Awardee with greater rights. A termination on account of Cause
shall be communicated by written notice to the Awardee, and shall be deemed to
occur on the date such notice is delivered to the Awardee.
(ii)    “Constructive Termination” shall mean a termination of the Awardee’s
Service within sixty (60) days following the occurrence of any one or more of
the following events without the Awardee’s written consent: (i) any material
reduction in overall responsibilities, base compensation, annual incentive
compensation opportunity, aggregate employee benefits or (ii) a change of the
Awardee’s location of employment by more


– 3 –





--------------------------------------------------------------------------------




than fifty (50) miles. In the event that the Awardee is a party to an employment
agreement or other similar agreement with the Company or any Affiliate (or a
successor entity) that defines a termination on account of “Constructive
Termination,” “Good Reason” or “Breach of Agreement” (or a term having a similar
meaning), such definition shall apply as the definition of “Constructive
Termination” for purposes hereof in lieu of the foregoing, but only to the
extent that such definition provides the Awardee with greater rights. A
Constructive Termination shall be communicated by written notice to the
Administrator, and shall be deemed to occur on the date such notice is delivered
to the Administrator, unless the circumstances giving rise to the Constructive
Termination are cured within thirty (30) days of such notice.
2.6    Effect of Awardee’s attainment of age 62 and the completion of 10 years
of Continuous Service. Notwithstanding Section 2.3 to the contrary, if, after
March 31, 2018, and before August 15, 2020, Awardee both (i) attains age
sixty-two (62) and (ii) completes ten (10) years of Continuous Service
(“Retirement Event”), and if, and to the extent, that the Administrator
determines that at least the Threshold Performance Criteria has been attained,
which determination shall be made no later than June 15 of the year subsequent
to the year to which the Threshold Performance Criteria relates, as set forth in
Section 1 above and Exhibit A attached hereto, then, notwithstanding that there
is a termination of Continuous Service following the Retirement Event, the
number of unvested Stock Units determined according to the Performance Criteria
and Performance Thresholds set forth in Exhibit A shall vest on the Vesting
Dates set forth above, provided that the Awardee continues to comply with the
covenants set forth in Section 3.
2.7    Adjustments to Stock Units. Upon or in contemplation of any
reclassification, recapitalization, stock split, reverse stock split or stock
dividend; any merger, combination, consolidation or other reorganization; any
split-up, spin-off, or similar extraordinary dividend distribution in respect of
the Common Stock (whether in the form of securities or property); any exchange
of Common Stock or other securities of the Company, or any similar, unusual or
extraordinary corporate transaction in respect of the Common Stock; or a sale of
substantially all the assets of the Company as an entirety; then the Company
shall, in such manner, make appropriate adjustments in the number of Stock Units
subject to this Agreement and the number and kind of securities that may be
issued in respect of such Stock Units, as provided in Section 3.5 of the Plan
2.8    No Rights as a Stockholder Before Delivery. The Awardee shall have no
rights as a stockholder of the Company until shares of Common Stock are actually
issued to and held of record by the Awardee. The rights of Awardee with respect
to the Stock Units shall remain forfeitable at all times prior to the date on
which such rights become vested, and the restrictions with respect to the Stock
Units lapse, in accordance with Sections 2.3 or 2.5.
2.9    Compliance with Laws. The Award and the offer, issuance and delivery of
securities under this Agreement are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. The Awardee will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. The Company will cause


– 4 –





--------------------------------------------------------------------------------




such action to be taken, and such filings to be made, so that the grant
hereunder shall comply with the rules of the New York Stock Exchange or the
principal stock exchange on which shares of the Company’s Common Stock are then
listed for trading.
2.10    Tax Matters.
(a)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Awardee, are
withheld or collected from Awardee.
(b)    The Company shall reasonably determine the amount of any federal, state,
local or other income, employment, or other taxes which the Company or any of
its affiliates may reasonably be obligated to withhold with respect to the
grant, vesting, or other event with respect to the Stock Units. The Company may,
in its sole discretion, withhold a sufficient number of shares of Common Stock
in connection with the vesting of the Stock Units at the Fair Market Value of
the Common Stock (determined as of the date of measurement of the amount of
income subject to such withholding) to satisfy the minimum amount of any such
withholding obligations that arise with respect to the vesting of such Stock
Units. The Company may take such action(s) without notice to the Awardee, and
the Awardee shall have no discretion as to the satisfaction of tax withholding
obligations in such manner. If, however, any withholding event occurs with
respect to the Stock Units other than upon the vesting of such Stock Units, or
if the Company for any reason does not satisfy the withholding obligations with
respect to the vesting of the Stock Units as provided above in this
Section 2.10(b), the Company shall be entitled to require a cash payment by or
on behalf of the Awardee and/or to deduct from other compensation payable to the
Awardee the minimum amount of any such withholding obligations.
(c)    The Stock Unit evidenced by this Agreement, and the issuance of shares of
Common Stock to the Awardee in settlement of vested Stock Units, is intended to
be taxed under the provisions of Section 83 of the Code, and is not intended to
provide and does not provide for the deferral of compensation within the meaning
of Section 409A(d) of the Code. Therefore, the Company intends to report as
includible in the Awardee’s gross income for any taxable year an amount equal to
the Fair Market Value of the shares of Common Stock covered by the Stock Units
that vest (if any) during such taxable year, determined as of the date such
Stock Units vest. In furtherance of this intended tax treatment, all vested
Stock Units shall be automatically settled and payment to the Awardee shall be
made as provided in Section 2.3 hereof, but in no event later than March 15th of
the year following the calendar year in which such Stock Units vest. The Awardee
shall have no power to affect the timing of such settlement or payment. The
Company reserves the right to amend this Agreement, without the Awardee’s
consent, to the extent it reasonably determines from time to time that such
amendment is necessary in order to achieve the purposes of this Section.
2.11    Conflict of Provisions. The terms contained in the Plan are incorporated
into and made a part of this Agreement and this Agreement shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.


– 5 –





--------------------------------------------------------------------------------




2.12    Assignment. Awardee shall have no right, without the prior written
consent of the Company, to (i) sell, assign, mortgage, pledge or otherwise
transfer any interest or right created hereby, or (ii) delegate his or her
duties or obligations under this Agreement. This Agreement is made solely for
the benefit of the parties hereto, and no other person, partnership, association
or corporation shall acquire or have any right under or by virtue of this
Agreement.
2.13    Restrictions on Transfer. The Restricted Stock Units and any rights
under this Award may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of by Awardee otherwise than by will or by the laws of
descent and distribution, and any such purported sale, assignment, transfer,
pledge, hypothecation or other disposition shall be void and unenforceable
against the Company. Notwithstanding the foregoing, Awardee may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of Awardee and receive any property distributable with
respect to the Restricted Stock Units upon the death of Awardee.
2.14    Restrictions on Resale. The Awardee agrees not to sell any shares that
have been issued pursuant to the vested Stock Units at a time when applicable
laws, company policies, or an agreement between the Company and its underwriters
prohibit a sale. This restriction shall apply as long as the Awardee is
providing Service and for such period after the Awardee’s termination of Service
as the Administrator may specify.
2.15    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Awardee with respect to the subject matter hereof, and may not be modified
adversely to the Awardee’s interest except by means of a writing signed by the
Company and the Awardee. Notwithstanding the foregoing, amendments made pursuant
to Section 2.10(b) hereof may be effectuated solely by the Company.
2.16    No Guarantee of Continued Service. This Agreement, the transactions
contemplated hereunder, and the vesting schedule set forth herein constitute
neither an express nor implied promise of continued engagement of Awardee as a
provider of Service for the vesting period, for any period, or at all, and shall
not interfere with Awardee’s right or the Company’s right to terminate Awardee’s
Service at any time, with or without Cause, subject to any other written
employment agreement to which the Company and Awardee may be a party.
2.17    Severability. Should any provision or portion of this Agreement be held
to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
2.18    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware without reference to choice of law principles, as
to all matters, including, but not limited to, matters of validity,
construction, effect or performance.
2.19    Notice. All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and effective (i) when delivered by hand, (ii) when
otherwise delivered against receipt therefor, or (iii) three (3) business days
after being mailed if sent by registered or certified mail, postage prepaid,


– 6 –





--------------------------------------------------------------------------------




return receipt requested. Any notice shall be addressed to the parties as
follows or at such other address as a party may designate by notice given to the
other party in the manner set forth herein:
(a)    if to the Company:
Deckers Outdoor Corporation
250 Coromar Drive
Goleta, California 93117
Attention: Chief Financial Officer
(b)    if to the Awardee, at the address shown on the signature page of this
Agreement or at his most recent address as shown in the employment or stock
records of the Company.
2.20    Number and Gender. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.
2.21    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
2.22    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
2.23    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one agreement and any
party hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be binding upon Awardee and the Company at such time as the
Agreement, in counterpart or otherwise, is executed by Awardee and the Company.
3.    RESTRICTIVE COVENANTS. This Section shall apply if Awardee’s Continuous
Service is terminated following a Retirement Event and any Stock Units of the
Awardee continue to vest in accordance with Section 2.6. Nothing in this Section
3 shall in any way limit or eliminate any other restrictions or obligations to
which Awardee may be subject following the termination of Awardee’s Continuous
Service:
3.1    Non-Competition.  The Awardee shall not, without the Board’s prior
written consent, directly or indirectly engage in, have any equity interest in,
or assist, manage or participate in (whether as a director, officer, employee,
agent, representative, security holder, consultant or otherwise) any Competitive
Business; provided, however, that: (i) the Awardee shall be permitted to acquire
a passive stock or equity interest in such a Competitive Business provided the
stock or


– 7 –





--------------------------------------------------------------------------------




other equity interest acquired is not more than 5% of the outstanding interest
in such a Competitive Business; and (ii) the Awardee shall be permitted to
acquire any investment through a mutual fund, private equity fund or other
pooled account that is not controlled by the Awardee and in which the Awardee
has less than a 5% interest.  For purposes of this provision, the term
“Competitive Business” a business or businesses activity which is the same as,
substantially similar to, or in competition with, business of the Company.
3.2    Non-Solicitation.  The Awardee will not, directly or indirectly, recruit
or otherwise solicit or induce any non-clerical employee, director, consultant,
customer, vendor or supplier of the Company to terminate his, her or its
employment or arrangement with the Company or otherwise change his, her or its
relationship with the Company.
3.3    Confidentiality.  The Awardee shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for his or her benefit or the benefit of any person, firm, corporation or other
entity, any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships, business
plans, designs, marketing or other business strategies, compensation paid to
employees or other terms of employment, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets.  Notwithstanding anything herein to the contrary,
nothing shall prohibit the Awardee from disclosing any information that is
generally known by the public.
3.4    Non-Disparagement. The Awardee will not criticize, defame, be derogatory
toward or otherwise disparage the Company (or the Company’s past, present and
future officers, directors, stockholders, attorneys, agents, representatives,
employees or affiliates), or its or their business plans or actions, to any
third party, either orally or in writing; provided, however, that this provision
will not preclude the Awardee from giving testimony in response to a lawful
subpoena or preclude any conduct protected under 18 U.S.C. Section 1514A(a) or
any similar state or federal law providing “whistleblower” protection to the
Awardee.
[remainder of page intentionally left blank]


– 8 –





--------------------------------------------------------------------------------






By the Awardee’s signature and the signature of the Company’s representative
below, the Awardee and the Company agree that this Award is granted under and
governed by the terms and conditions of this Agreement and the Plan. The Awardee
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel before executing this Agreement and
fully understands all provisions of this Agreement and the Plan. The Awardee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to this
Agreement and the Plan.
The Awardee further agrees that the Company may deliver by email all documents
relating to the Plan or this Award (including prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including annual reports and proxy
statements). The Awardee also agrees that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.
AWARDEE
 
DECKERS OUTDOOR CORPORATION
__________________________________
 
By: _________________________________
Signature
 
 
__________________________________
 
Its: _________________________________
Printed Name
 
 
__________________________________
 
___________________________
Residence Address
 
Date
__________________________________
 
 
__________________________________
 
 
Date
 
 



 




– 9 –



